Citation Nr: 1608798	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  15-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to September 1968 and February 1971 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  

Although the RO has treated this claim as a petition to reopen based on new and material evidence, the Board finds that a statement from the Veteran in February 2010, within one year of the RO's October 2009 decision, requesting reconsideration of the RO's decision to deny his claim for PTSD, constitutes a valid notice of disagreement with the October 2009 decision.  Therefore, the October 2009 decision is considered the decision on appeal and the Board will proceed with adjudication on the merits without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  The RO continued the denial of the Veteran's claim in a March 2010 rating decision.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's in-service stressors are supported by credible evidence that the events in service occurred. 

2.  A VA psychiatrist has determined that the Veteran has PTSD related to events prior to service, but that the PTSD symptoms were likely aggravated by events in service, including, one of the confirmed stressors.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed, there is no reason to outline the issue of compliance with the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-5]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was certified in December 2015, the DSM-5 applies.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has PTSD as a result of several stressors while serving as a crew member of the USCGC Half Moon: one was when the Half Moon rescued the merchant freighter, Mormacpine, which had caught fire; and another involved the ship becoming covered in ice and the Veteran being afraid that the ship would capsize.  

A March 28, 1964 article from the Chicago Tribune refers to the fire of the Mormacpine and the role of the Half Moon in rescuing the freighter.  Thus, as noted in a May 2015 RO formal finding, this stressor is conceded.  The RO determined that based on the available documents, it is likely that the Veteran was in fear of death or serious injury while taking part in the rescue of the burning freighter, Mormacpine.  

The Veteran also submitted copies of an Internet article addressing the history of the Half Moon, which noted that in approximately January 1965, the ship was involved in a severe winter storm that deposited hundreds of tons of ice on the superstructure of the ship, which made the ship extremely top heavy and liable to capsize.  The article further noted that all hands were sent out on deck with make-shift implements to remove the dangerously heavy ice.  

The Veteran's personnel records show the Veteran was serving on the Half Moon from January 1964 to July 1965.  Therefore, he would have been on the ship in March 1964 and January 1965.  As there is no evidence disputing the Veteran's competent and credible statements regarding the Veteran's claimed stressors, and there is supporting evidence that these events took place, these stressors are verified.  

The service treatment records note that the Veteran had a normal psychiatric evaluation at entry into service in February 1963.  On a March 1967 report of medical history as part of an extension physical, the Veteran reported some "nervousness" on entering service, but did not require medical care and did not have any problems at present.  In July 1976 he underwent a neuropsychiatric examination.  The examiner noted that while there was some question of a hypo-manic state that might exist from time to time, currently there seemed to be no evidence of a psychiatric illness that would make him unfit for duty.  His separation examination in October 1977 was normal.  

Post-service treatment records dated from 2007 to 2009 show treatment for sexual abuse suffered by the Veteran as a teenager prior to his entry into military service.  

The Veteran underwent a VA examination in May 2015.  The VA psychiatrist diagnosed the Veteran with PTSD related to sexual trauma as a teenager but also noted that the "[PTSD] symptoms likely enhanced by events in the service."  The stressor events in service noted by the psychiatrist included being on the ship, which was covered with ice with a fear of the ship capsizing.  The psychiatrist determined that this stressor was adequate to support the diagnosis of PTSD, as the Veteran was on the frozen ship and feared for his life.

The Veteran testified at the February 2016 Board hearing that though he was sexually assaulted as a teenager, he never sought any treatment and did not have any diagnosis of a mental health disability prior to his entry into service.

Because the record shows the Veteran was sexually assaulted prior to service, and a VA psychiatrist has determined that the Veteran has PTSD as a result of this event, the issue of aggravation has been raised.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

As noted, the Veteran's service treatment records show that clinical psychiatric evaluation was normal at entry into service.  The May 2015 medical opinion that the Veteran has PTSD as a result of the pre-service sexual assault shows clear and unmistakable evidence of a pre-existing psychiatric disorder.  However, there is no clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated by the Veteran's service.  On the contrary, the May 2015 psychiatrist determined that it was likely that the Veteran's PTSD was aggravated by the stressor event in service of being a ship that was covered in ice and in danger of capsizing. 

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the question of the proper interpretation of sections 1111 and 1153 and the validity of the pertinent part of 38 C.F.R. § 3.304(b) under that interpretation).  

As the presumption of soundness cannot be rebutted in this case, the Veteran is considered sound at entry into service.  

Thus, the record shows medical evidence diagnosing PTSD based on the DSM-5 criteria, a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are enough to warrant service connection for PTSD under 38 C.F.R. § 3.304(f). 

While there is also the aspect of the opinion that attributes the Veteran's PTSD to his sexual assault as a minor, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The Board finds that the Veteran statement's concerning his claimed stressor involving the ship being covered in ice to be both competent and credible as it has been consistent throughout the record; the stressor also has been corroborated based on other credible evidence.  In addition a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related, in part, to the claimed stressor.  In weighing this evidence with the other negative evidence of record, the evidence is at least equally-balanced.  Accordingly, resolving all doubt in the Veteran's favor, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


